Filed 7/24/14 P. v. Trejo CA2/4
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   SECOND APPELLATE DISTRICT

                                                DIVISION FOUR


THE PEOPLE,                                                          B250717

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                      Super. Ct. No. PA029721)
         v.

MARCO ANTONIO TREJO,

         Defendant and Appellant.




         APPEAL from an order of the Superior Court of Los Angeles County,
Dalila C. Lyons, Judge. Affirmed.
         Karlin & Karlin and Marc A. Karlin for Defendant and Appellant.
         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant
Attorney General, Lance E. Winters, Assistant Attorney General, Scott A. Taryle
and Eric J. Kohm, Deputy Attorneys General, for Plaintiff and Respondent.
      Marco Antonio Trejo appeals from an order of the superior court denying his
motion to vacate his plea based upon ineffective assistance of counsel. Appellant’s
motion was based on Padilla v. Kentucky (2010) 559 U.S. 356, 360 (Padilla), in
which the United States Supreme Court held that counsel rendered ineffective
assistance to the petitioner by failing to inform him that his guilty plea to narcotics
charges subjected him to automatic deportation. Appellant contends that, as in
Padilla, his attorney failed to inform him of the immigration consequences of his
guilty plea. Appellant’s claim is foreclosed by Chaidez v. United States (2013)
133 S. Ct. 1103 (Chaidez), which held that Padilla does not apply retroactively.
We therefore affirm.


              FACTUAL AND PROCEDURAL BACKGROUND
      In March 1998, appellant was charged by felony complaint with one count
of sale of a controlled substance (Health & Saf. Code, § 11352, subd. (a)) and one
count of possession for sale of a controlled substance (Health & Saf. Code,
§ 11351). Appellant entered a guilty plea to the first count, and the trial court
dismissed the second pursuant to plea negotiations.
      On April 15, 1998, the trial court suspended imposition of sentence and
placed appellant on probation on the condition that he serve 180 days in jail.
      On April 13, 2000, appellant moved to vacate his guilty plea pursuant to
Penal Code section 1203.4, which “provides that upon a successful termination of
probation, the defendant may petition to set aside the conviction.” (People v.




                                           2
Parker (2013) 217 Cal. App. 4th 498, 501.)1 The court granted appellant’s motion,
set aside his guilty plea, entered a plea of not guilty, and dismissed the case.2
       On July 2, 2013, appellant filed a motion to vacate his plea based on
ineffective assistance of counsel, relying on Padilla. Respondent opposed the
motion, citing Chaidez and further arguing that the transcript of the plea hearing
showed that the prosecutor advised appellant that his plea could result in
deportation. The trial court denied the motion on the grounds cited by respondent.
Appellant filed a timely notice of appeal.


                                      DISCUSSION
       Appellant contends that he received ineffective assistance of counsel
pursuant to Padilla because his former counsel failed to inform him of the
immigration consequences of his guilty plea. Appellant cannot prevail on his
claim that he is entitled to relief because Padilla does not apply retroactively to his
conviction, which became final in 1998. (Chaidez, 133 S.Ct. at p. 1105.)




1
        The statute provides, in part: “In any case in which a defendant has fulfilled the
conditions of probation for the entire period of probation, or has been discharged prior to
the termination of the period of probation, or in any other case in which a court, in its
discretion and the interests of justice, determines that a defendant should be granted the
relief available under this section, the defendant shall, at any time after the termination of
the period of probation, if he or she is not then serving a sentence for any offense, on
probation for any offense, or charged with the commission of any offense, be permitted
by the court to withdraw his or her plea of guilty or plea of nolo contendere and enter a
plea of not guilty.” (Pen. Code, § 1203.4, subd. (a)(1).)
2
       Appellant’s relief under Penal Code section 1203.4 “has no effect on the federal
immigration consequences of his conviction. [Citation.]” (People v. Martinez (2013) 57
Cal. 4th 555, 560.)
                                            3
                    DISPOSITION
The order appealed from is affirmed.
NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                               WILLHITE, J.




We concur:




EPSTEIN, P. J.




EDMON, J.*




                           4
*Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant
 to article VI, section 6 of the California Constitution.




                                        5